DETAILED ACTION
	
	This office action is in reply to the amendment dated December 20, 2021. 
	Claims 21, 22, 26, 28 and 35 have been amended. Claims 1-20 have been previously canceled. Claims 21-40 remain pending in this application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a coolant heat exchanger” (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 22, the applicant claims “a coolant heat exchanger configured to warm the fuel filter using coolant”, and claim 26 recites “heated return is provided directly from the internal combustion engine to the fuel filter.” Drawings do not show a heat exchanger, and it is unclear how, and in what sequence the fuel is being heated. Specifications (pg. 5) recite: “In some embodiments, a return fuel blender line (not illustrated) may be configured to return unused fuel from the internal combustion engine 108 directly to the fuel filter 106 to more directly heat the contents of the fuel filter 106. In some embodiments, an electric heater (not illustrated) may be incorporated into the design of the vehicle 100 to warm the fuel filter 106. In some embodiments, a coolant heat exchanger (not illustrated) may be incorporated into the design of the vehicle 100 to circulate engine coolant that has been heated by the internal combustion engine 108 to warm the fuel filter 106”. The applicant has not provide the location of the heater, and it is ambiguous how the fuel is being heated. 
For examination purposes, the location of a heat exchanger will not be given a patentable weight. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2016/0298537 A1), in view of Larsson et al. (US 2014/0229091 A1), and in further view of Verhein (US 2010/0139627 A1).
Regarding claim 21, Matthews discloses a vehicle [0025] comprising: an internal combustion engine (10); a vehicle state sensor [0033]; and an electronic control unit (ECU) (25) configured to: receive vehicle state information from the vehicle state sensor; perform, based on the vehicle state information, a post-ignition interlock check; based on determining that the post-ignition interlock check has failed, transmit an instruction to the internal combustion engine to shut down [0045].
Matthews is silent to having a fuel filter coupled to the internal combustion engine; a fuel temperature sensor configured to measure a temperature of fuel associated with the fuel filter; and an ECU configured to receive fuel temperature information from the fuel temperature sensor. Larsson discloses a vehicle comprising: an internal combustion engine; a fuel filter coupled to the internal combustion engine; a fuel temperature sensor configured to measure a temperature of fuel near the fuel filter [0009]; and, a control method configured to: receive fuel temperature information from the fuel temperature sensor [0025]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide 
	Larsson does not disclose the temperature sensor positioned proximate to the fuel filter. Verhein discloses a vehicle [0033], comprising: an internal combustion engine (7); a fuel filter (8) coupled to the internal combustion engine (Fig. 2); and a fuel temperature sensor configured to measure a temperature of fuel within the fuel filter [0039]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the diesel temperature sensor of Larsson approximate or within the filter as taught by Verhein, in order to detect a more accurate fuel temperature reading.
	Hence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel system and the temperature control of Larsson as modified with Verhein, and, to the control method of Matthews’s engine in order to prevent plugging of the fuel filter.

Regarding claim 28, Matthews discloses a method of  receiving vehicle state information from a vehicle state sensor [0033]; performing, based on the vehicle state information, a post-ignition interlock check; and based on determining that the post-ignition interlock check has failed, transmitting, by the ECU, an instruction to the internal combustion engine to shut down [0045]. 
Matthews is silent to a method of controlling fuel temperature in a diesel-powered vehicle, the method comprising: receiving, by an electronic control unit (ECU) of the vehicle, fuel temperature information from a fuel temperature sensor situated to detect a fuel temperature of fuel associated with the fuel filter; in response to determining that the fuel temperature 
Larsson does not disclose the temperature sensor positioned proximate to the fuel filter. Verhein discloses a vehicle [0033], comprising: an internal combustion engine (7); a fuel filter (8) coupled to the internal combustion engine (Fig. 2); and a fuel temperature sensor configured to measure a temperature of fuel within the fuel filter [0039]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the diesel temperature sensor of Larsson approximate or within the filter as taught by Verhein, in order to detect a more accurate fuel temperature reading.
	Hence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel system and the temperature control of Larsson as modified with Verhein, and, to the control method of Matthews’s engine in order to prevent plugging of the fuel filter.


Regarding claims 23 and 29, Matthews as modified with Larsson and Verhein discloses the vehicle, wherein the ECU is further configured to: in response to determining that the internal combustion engine has been running for a predetermined amount of time, transmit an instruction to the internal combustion engine to shut down (Matthews: [0045]).

Regarding claims 24 and 30, Matthews as modified with Larsson and Verhein discloses the vehicle wherein the ECU is further configured to: continue to receive fuel temperature information from the fuel temperature sensor while the internal combustion engine is running; and in response to determining that the fuel temperature indicated by the fuel temperature information is above a shutdown temperature threshold value, transmit an instruction to the internal combustion engine to shut down (Larsson: [0022]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claims 25 and 31, Matthews discloses that his engine system 8 can be applied to different stationary or mobile applications [0025], however Matthews is silent to the vehicle being a Class 8 truck. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the system of Matthews as modified with Larsson to the a Class 8 truck, since applicant has not disclosed that the particular class has an important significance and it appears that the invention would perform equally well with any vehicle as taught by Matthews

Regarding claim 26, Matthews as modified with Larsson and Verhein does not disclose a vehicle of claim 21 wherein heated return is provided directly from the internal combustion engine to the fuel filter. Larsson discloses a fuel heating system wherein the fuel circulates through an exchanger and/heating device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit a heat exchanger, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. In this instance, the applicant discloses an option of having a heat exchanger, as well as having the fuel returned directly to the engine. Hence, it would be an obvious design choice since the applicant has not provided why having a direct return benefits to the invention. 


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2016/0298537 A1), in view of Larsson et al. (US 2014/0229091 A1) and Verhein (US 2010/0139627 A1), and in further view of Uchiyama (US 2005/0103312 A1). 
Regarding claim 34, Matthews modified with Larsson and Verhein is silent to having an engine-malfunction indicator. Uchiyama discloses a fuel injection and diagnosis system wherein an engine-malfunction is displayed with an indicator [0199]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an indicator of Uchiyama in the vehicle of Matthews as modified with Larsson in order to inform a driver of a failure. 


Claims 27, 33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2016/0298537 A1), in view of Larsson et al. (US 2014/0229091 A1) and Verhein (US 2010/0139627 A1), and in further view of Watanabe et al. (US 2007/0073470 A1), hereafter Watanabe.
Regarding claims 27 and 33, Matthews discloses an engine wherein the engine is shut down after a post ignition check [0045], however Matthews as modified with Larsson and Verhein is silent to having a pre-ignition interlock check. Watanabe discloses an engine comprising a fuel temperature sensor (138, 139), and a method of diagnosing an engine prior to a start [0046]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Watanabe to the engine of Matthews as modified with Larsson and Verhein in order to optimize the operating conditions of the engine. 

Matthews is silent to a method of controlling fuel temperature in a diesel-powered vehicle, the method comprising: receiving, by an electronic control unit (ECU) of the vehicle, fuel temperature information from a fuel temperature sensor situated to detect a fuel temperature of fuel associated with the fuel filter; in response to determining that the fuel temperature indicated by the fuel temperature information is below a startup temperature threshold value, transmitting, by the ECU, an instruction to an engine crank to start an internal combustion engine of the vehicle. Larsson discloses a vehicle comprising: an internal combustion engine; a fuel filter coupled to the internal combustion engine; a fuel temperature sensor configured to measure a temperature of fuel near the fuel filter [0009]; a control method configured to: receive fuel temperature information from the fuel temperature sensor [0025]; and, in response to determining that a fuel temperature indicated by the fuel temperature information is below a startup temperature threshold value, transmitting, by the ECU, an instruction to an engine crank to start an internal combustion engine of the vehicle [0021]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel system and the temperature control method of Larsson to the engine of Matthews in order to prevent plugging of the fuel filter.

Matthews as modified with Larsson and Verhein is silent to having a pre-ignition interlock check. Watanabe discloses an engine comprising a fuel temperature sensor (138, 139), and a method of diagnosing an engine prior to a start [0046]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Watanabe to the engine of Matthews as modified with Larsson and Verhein in order to optimize the operating conditions of the engine.

	Regarding claim 36, Matthews discloses the non-transitory computer-readable medium of claim 35, further comprising: in response to determining that the internal combustion engine has been running for a predetermined amount of time, transmitting, by the ECU, an instruction to the internal combustion engine to shut down [0045].

Regarding claim 37, Matthews as modified with Larsson, Verhein and Watanabe discloses the vehicle wherein the ECU is further configured to: continue to receive fuel temperature information from the fuel temperature sensor while the internal combustion engine is running; and in response to determining that the fuel temperature indicated by the fuel 

Regarding claim 38, Matthews modified with Larsson, Verhein and Watanabe discloses the non-transitory computer-readable medium of claim 37, wherein the shutdown temperature threshold value is greater than the startup temperature threshold value (Larsson, claim 14 recites: “starting the internal combustion engine if the temperature in the fuel filter is 4 to 6 degrees or more below a cold filter plugging point temperature of fuel in the vehicle; and switching off the internal combustion engine when the temperature in the fuel filter has increased to the cold filter plugging point temperature”).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2016/0298537 A1), in view of Larsson et al. (US 2014/0229091 A1), Verhein (US 2010/0139627 A1), and in further view of Watanabe et al. (US 2007/0073470 A1) and Uchiyama (US 2005/0103312 A1). 
Regarding claim 40, Matthews with Larsson, Verhein and Watanabe is silent to having an engine-malfunction indicator. Uchiyama discloses a fuel injection and diagnosis system wherein an engine-malfunction is displayed with an indicator [0199]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to . 

Response to Arguments
Applicant's arguments filed December 20, 2021Applicant’s have been fully considered but they are not persuasive. 
Applicant argues that prior art Matthews “relates to monitoring specific engine vents, for example to observe normal engine operation or an incident that may predict a potential engine failure” (pg. 8). Examiner asserts that claims are given their broadest reasonable interpretation consistent with the specifications. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, applicant's argument that Matthews is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, prior art Matthews discloses the claim limitations comprising: a vehicle [0025] comprising: an internal combustion engine (10); a vehicle state sensor [0033]; and an electronic control unit (ECU) (25) configured to: receive vehicle state information from the vehicle state sensor; perform, based on the vehicle state information, a post-ignition interlock check; based on determining that the post-ignition interlock check has failed, transmit an instruction to the 
Further arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely to the grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747